Citation Nr: 0400354	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right ankle disability, to include degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder injury residuals, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1994 to March 1998.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In his 
VA Form 9 received in November 2002, the veteran made a 
request to be afforded a hearing before a Veterans Law Judge 
at the RO.  In December 2002 he withdrew his request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AO) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 USC. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 USC. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Regarding the issues before the Board, the August 
2001 RO rating decision informed the veteran of the VCAA.  He 
was also informed in a November 2002 statement of the case 
(S)C) of what evidence was of record and of what was needed 
to establish his increased rating claims.  See Quartuccio, 
supra.  

The veteran's right ankle and right shoulder were last 
examined in January 2001.  On the basis of this examination 
and other evidence then of record, the RO granted service 
connection for right ankle and right shoulder disabilities, 
rated 30 percent and 10 percent, respectively.  The veteran 
argues that the disabilities are more disabling than the 
ratings assigned reflect.  As he asserts that the 
disabilities have increased in severity (given their nature, 
suggesting ongoing treatment), and as 3 years have passed 
since the January 2001 VA examination, with no further 
medical evidence received for the record, it appears that the 
record is incomplete, and that development is indicated.  It 
is also noteworthy that where, as here, a claim involves the 
assignment of an initial rating for a disability following 
the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify the medical providers, both 
private and VA, who have treated him for 
his right ankle or right shoulder since 
January 2001, then obtain complete 
clinical records of all such treatment.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the right ankle and 
right shoulder disabilities.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  All pertinent 
symptoms/findings should be described in 
detail.  The examiner should specifically 
discuss the functional limitations 
associated with each condition, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions due to pain on 
motion, and the effect the disability has 
upon daily activities.  The findings 
reported should be sufficiently detailed 
to permit consideration of all criteria 
listed under the applicable codes in the 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  The findings should 
specifically include active and passive 
ranges of motion, and the examiner should 
note what are considered to be "normal" 
ranges of motion.  The examiner should 
further note any functional impairment 
due to pain.  The examination report 
should include whether there is weakened 
movement, including against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
on use, and the examiner should opine 
regarding the extent to which these 
factors would result in any further 
limitation of motion and/or function.  If 
the appellant reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should provide complete 
rationale for all conclusions reached.   

3.  The RO should then review the claims.  
If either remains denied, the RO should 
issue an appropriate supplemental SOC and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.
The purposes of this remand are to meet due process 
considerations, to satisfy the mandates of the VCAA and the 
Court and Federal Circuit in the decisions cited above, and 
to assist the veteran in the development of his claims.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
V. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


